      Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 1 of 27
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                             UNITED STATES DISTRICT COURT                                  May 21, 2020
                              SOUTHERN DISTRICT OF TEXAS                                David J. Bradley, Clerk
                                  HOUSTON DIVISION

SAM BARR,                                         §
                                                  §
          Plaintiff,                              §
VS.                                               §   CIVIL ACTION NO. 4:18-CV-00296
                                                  §
STRIPES LLC, et al,                               §
                                                  §
          Defendants.                             §

                                MEMORANDUM AND ORDER

         This is an employment discrimination case in which the plaintiff, Sam Barr (“Barr”),

alleges that his former employer, Stripes LLC (“Stripes”), discriminated against him on the basis

of his age, subjected him to a hostile work environment, and unlawfully retaliated against him in

violation of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. §§ 621, et seq., and

Chapter 21 of the Texas Labor Code. Before the Court is Defendants’ Motion for Summary

Judgment. (Doc. No. 49). Having considered the parties’ briefing, the attached evidence, and the

parties’ arguments at the May 15, 2020 motion hearing, the Court determines that the Motion for

Summary Judgment must be denied.

   I.       Background

         Stripes employed Barr as a stocker at one of its convenience stores from October 2010 until

March 3, 2016, when Barr was fired from his job. Barr’s job duties as a stocker included, among

others, sweeping, mopping, cleaning the men’s restroom, stocking the coolers, receiving

shipments, and taking out trash around the store. The purported reason for Barr’s firing was poor

performance, but Barr argues that this is pretext and that he was really fired because of his age.

         In the spring of 2015, higher-ups at Stripes decided that the store where Barr worked was



1 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 2 of 27



not performing well. To help turn things around, the area manager, Gilbert Morales, transferred

Tim Foster to serve as the general manager of the store and Theresa Ferm to serve as assistant

manager. Foster began work at the store in April 2015 and Ferm began work about a month later.

Prior to these management changes, Barr had a strong work record and had never been disciplined

at work.

         Barr claims that, from the start of her tenure, Ferm called him “old man” and “too old” and

would suggest that he should retire or quit. (Doc. No. 49-11, at 65). Barr’s hours were then reduced

from full time to only 30 hours per week, which caused Barr to lose his benefits. It is disputed who

reduced Barr’s hours, but it was either Ferm or Foster. Barr then went to the Texas Workforce

Commission (“TWC”) in July 2015 to apply for partial unemployment, but he also told TWC about

Ferm’s alleged name-calling. Id. at 243. Barr’s TWC visit prompted two changes according to

Barr. First, Barr’s hours were increased, though never fully restored to 40 hours per week. Second,

Ferm began calling him “old man” and “too old” every day, and telling him he needed to retire

because she wanted to replace him with a 19-year-old to whom she could pay minimum wage. Id.

at 33, 58, 62. According to Barr, Ferm also told him at this time that, because he did not quit after

his hours were reduced, she was going to start writing him up. Id. at 58.

         Barr received his first performance notice from Ferm in August 2015 for not having put

towels at the gas pumps. Also in August 2015, Barr claims he went to human resources to complain

about Ferm’s conduct. Human resources directed Barr to speak with Foster. According to Barr,

Foster spoke with Ferm and told her to call Barr “too slow,” rather than “too old,” which Ferm did

for about a week, before she switched to calling Barr “too slow” and “too old.” Id. at 60. Barr also

claims that in October 2015, a temporary assistant manager named Crystal refused to help him fill

out his yearly benefits form after telling him “they’re going to fire you.” (Doc. No. 57-1, at 38-


2 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 3 of 27



39). Then, in January 2016, Barr received a second performance notice from Ferm describing a

failure to refill an empty sleeve where 40 oz. soda cups are made available to customers. Foster

issued Barr a third performance notice on February 2, 2016, for failing to restock the 20 oz. cokes

in the coolers. As described further infra, Barr strongly contests the validity of each of the

performance notices he received.

         In mid-February, a young man was hired to start work at the convenience store. He told

Barr “I want to find out what your job is.” (Doc. No. 49-11, at 59). Then, around the last week of

February, Barr claims to have complained once more—this time to both Foster and Morales—

about Ferm’s name-calling. About a week later, on March 3, 2016, Foster issued Barr his fourth

performance notice which doubled as a termination notice. That same day, Barr filed an

administrative claim with TWC.

         In August 2016, Barr completed and signed an Equal Employment Opportunity

Commission (“EEOC”) Intake Questionnaire. His verified EEOC charge was signed on December

9, 2016. Barr presumptively received his right-to-sue letter from the EEOC on July 6, 2017. Barr

timely filed his original complaint in this case in state court on October 2, 2017. On January 31,

2018, Defendants removed the case to federal court.

   II.      Summary Judgment Standard

         Summary judgment is warranted when the evidence reveals that no genuine dispute exists

regarding any material fact and the moving party is entitled to judgment as a matter of law. See

Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Nall v. BNSF Ry. Co.,

917 F.3d 335, 340 (5th Cir. 2019). A material fact is a fact that is identified by applicable

substantive law as critical to the outcome of the suit. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986); Ameristar Jet Charter, Inc. v. Signal Composites, Inc., 271 F.3d 624, 626 (5th


3 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 4 of 27



Cir. 2001). To be genuine, the dispute regarding a material fact must be supported by evidence

such that a reasonable jury could resolve the issue in favor of either party. See Royal v. CCC & R

Tres Arboles, L.L.C., 736 F.3d 396, 400 (5th Cir. 2013) (quoting Anderson, 477 U.S. at 248). “In

determining whether there is a genuine issue of material fact, all facts must be evaluated in the

light most favorable to the non-moving party.” United Fire & Cas. Co. v. Hixson Bros. Inc., 453

F.3d 283, 285 (5th Cir. 2006) (citation omitted).

   III.      Analysis

          Defendants argue that Barr’s state law discrimination claims are barred by a failure to

exhaust administrative remedies, and that his federal ADEA claims are barred by a failure to file

within 90 days of receiving his right-to-sue letter from the EEOC. Defendants further argue that

they are entitled to summary judgment on the substance of Barr’s age discrimination, hostile work

environment, and retaliation claims. The Court finds and holds that Defendants are not entitled to

summary judgment based on either their procedural or substantive arguments.

   A. Exhaustion of Administrative Remedies and the 90-Day Filing Requirement

          Defendants argue that Barr’s state law claims are time-barred because Barr did not file an

administrative complaint with TWC within 180 days of his termination. See Tex. Lab. Code

§ 21.202(a) (“A complaint under this subchapter must be filed not later than the 180th day after

the date the alleged unlawful employment practice occurred”).

          On March 3, 2016, the same day Barr was discharged, he filed a claim with TWC. Part of

what Barr seems to have filed that day was an application for unemployment benefits. (Doc. No.

6-4). But Barr also attests that he filled out some forms related to his discrimination complaints.

(Doc. No. 17-1). Barr’s actions set into motion a TWC process that appears to have largely focused

on his unemployment claim, but eventually touched on his discrimination concerns as well. (Doc.


4 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 5 of 27



No. 56-9, at 7). The record before this Court, however, leaves the contours of the TWC proceedings

obscure. What is clear is that the TWC process culminated in two hearings, with the latter occurring

in September 2016. Id. at 5.

         The record contains more information regarding Barr’s interactions with the EEOC. Barr

attests that in early August 2016 he inquired with TWC as to the status of his claims and was

invited by TWC to sign an EEOC intake questionnaire form. (Doc. No. 17-1). Barr did so on

August 3. At the time, Barr did not check either box at the end of the intake questionnaire form:

         Box 1 [ ] I want to talk to an EEOC employee before deciding whether to file a
         charge. I understand that by checking this box, I have not filed a charge with the
         EEOC. I also understand that I could lose my rights if I do not file a charge in time.

         Box 2 [ ] I want to file a charge of discrimination and I authorize the EEOC to look
         into the discrimination I described above. I understand that the EEOC must give
         the employer, union, or employment agency that I accuse of discrimination
         information about the charge, including my name. I also understand that the EEOC
         can only accept charges of job discrimination based on race, color, religion, sex,
         national origin, disability, age, genetic information, or retaliation for opposing
         discrimination.

(Doc. No. 17-2). Barr claims that he did not initially check Box 2 because he thought TWC, rather

than the EEOC, would be processing his claims. (Doc. No. 17-1). It appears that his intake

questionnaire was then mailed to the EEOC and date stamped August 8, 2016. (Doc. No. 17-2).

         Barr claims that shortly thereafter he contacted the EEOC and learned he “had to appear in

person at the EEOC to check Box 2 on the Intake Questionnaire form, to confirm . . . that [he]

wanted to pursue my discrimination case. That occurred within two weeks of my initial filling out

the form.” (Doc. No. 17-1). Barr claims that he then went to the EEOC in person to check Box 2

on the form before the end of August 2016. Id. The intake questionnaire date stamped August 8,

2016 that Barr submitted as an exhibit to this Court shows such a check mark. (Doc. No. 17-2).

         The Texas Labor Code provides: “A complaint under this subchapter must be filed not later


5 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 6 of 27



than the 180th day after the date the alleged unlawful employment practice occurred.” Tex. Lab.

Code § 21.202(a). To satisfy this administrative exhaustion requirement, “a claimant may file a

complaint with either the EEOC, the federal agency authorized to investigate charges of

discrimination, or the TWC, the Texas equivalent.” Prairie View A&M University v. Chatha, 381

S.W.3d 500, 504 n.4 (Tex. 2012). Because Barr was terminated on March 3, 2016, he had to file

his administrative complaint by August 30, 2016. The central issue is thus whether the EEOC

intake questionnaire that Barr completed in August 2016 qualifies as an EEOC charge.

         In Federal Express Corporation v. Holowecki, 552 U.S. 389 (2008), the Supreme Court

considered whether an intake questionnaire could qualify as an EEOC charge. The Court held that

a filing qualifies as a charge under the ADEA if, in addition to meeting the technical requirements

for a charge, it can be “reasonably construed as a request for the agency to take remedial action to

protect the employee’s rights or otherwise settle a dispute between the employer and the

employee.” Id. at 402. The Supreme Court held that the intake questionnaire at issue in that case

met this standard because it included a statement from the claimant asking the EEOC to act on her

behalf. Id. at 405. The Court further suggested that the EEOC needed “some mechanism to separate

information requests from enforcement requests” in order to carry out its dual functions of

enforcement and information dissemination. Id. at 401. The Court urged the EEOC to revise its

forms and processes accordingly. Id. at 407. “Following Holowecki, the EEOC changed the intake

form to require employees to clearly express their intent by checking one of two boxes.” Yeh v.

Chesloff, 483 S.W.3d 108, 115 (Tex. App.—Houston [1st Dist] 2015, pet. denied).

         Since Holowecki, courts have generally held that filing an intake questionnaire with the

EEOC qualifies as filing an EEOC charge, if the complainant checks the box that states “I want to

file a charge of discrimination . . . .” See Henderson v. Bank of Am., N.A., No. 2:14-cv-0895, 2015


6 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 7 of 27



WL 2374519, at *2 (E.D. Tex. May 15, 2015); Crevier–Gerukos v. Eisai, Inc., No. 4:11-cv-0434,

2012 WL 681723, at *8 (S.D. Tex. Feb. 29, 2012). An intake questionnaire does not qualify as an

EEOC charge if the petitioner checks only the box requesting to speak with an EEOC employee.

See Yeh, 483 S.W.3d at 115. A form on which neither box is checked would presumably not qualify

unless the form could otherwise be “reasonably construed as a request for the agency to take

remedial action to protect the employee’s rights or otherwise settle a dispute between the employer

and the employee.” Holowecki, 552 U.S. at 402.

         Barr argues that he exhausted administrative remedies before August 30, 2016 by filing

with the EEOC an intake questionnaire with the appropriate box checked. Defendants argue,

however, that the EEOC never actually received notice of Barr’s box checking. To support this

conclusion, Defendants point to their FOIA request for Barr’s EEOC file. That request, which was

granted in part and denied in part, produced only a copy of the unchecked intake questionnaire.

Barr fiercely disputes Defendants’ inference that the EEOC therefore never received his form with

the added check mark indicating a desire to file a discrimination charge. According to Barr, when

he went to pick up his whole EEOC file in person in early 2018, he was “given two set[s] of

documents. One set was numbered. The second set was not numbered but had approximately 9

pages which included forms[.]” (Doc. No. 17-1). Barr explains: “Amidst the two set of documents

consisting [sic] my entire file were the two U.S. EEOC Intake Questionnaire form. The form as I

submitted it the first time when I mailed it in after filling it out on August 3, 2018. The second one

was the same form as I signed it within two weeks of initial submission. I then made copies of the

documents and gave them to my attorney.” Id.

         Ultimately then, it is a factual and not a legal issue upon which Defendants’ administrative

exhaustion argument turns. Defendants have not presented decisive evidence that their preferred


7 / 27
        Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 8 of 27



resolution of the factual issue is correct. A reasonable jury could find, based upon the evidence

Barr has presented, that Barr returned to check Box 2 on the EEOC form in August 2018.

Defendants are therefore not entitled to summary judgment on their argument that Barr failed to

exhaust administrative remedies in relation to his state law claims.

         As for Barr’s federal ADEA claims, Defendants argue that those claims are time-barred

because Barr did not file his Second Amended Petition, in which he raised his ADEA claims for

the first time, within 90 days of receiving his right-to-sue letter from the EEOC. See 29 U.S.C.

§ 626(e) (“A civil action may be brought under this section . . . within 90 days after the date of the

receipt of such notice”). However, Barr’s ADEA claims are timely because they relate back to the

state law claims in the original petition—which was filed within 90 days of receiving the right-to-

sue letter—by virtue of arising from the same transaction or occurrence. Fed. R. Civ. P. 15(c).

   B. Age Discrimination

         The ADEA prohibits an employer from discharging an individual “because of such

individual’s age.” 29 U.S.C. § 623(a)(1). Similarly, under the Texas Labor Code, “an employer

commits an unlawful employment practice if because of . . . age the employer . . . discharges an

individual[.]” Tex. Lab. Code § 21.051. Barr alleges that he was fired because of his age and that

the stated reason for his firing—deficient performance—is pretextual.

   i.       Legal Standard

         When assessing indirect evidence of discriminatory motive, courts use the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under this framework, a

plaintiff must first establish a prima facie discrimination case. To do so, the plaintiff must show

that he was: (1) terminated; (2) qualified for the position from which he was terminated; (3) within

the age-protected group at the time of termination; and (4) replaced by someone younger or outside


8 / 27
     Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 9 of 27



the protected class, or otherwise terminated because of his age. Phillips v. Leggett & Platt, Inc.,

658 F.3d 452, 455 (5th Cir. 2011). “Although the precise elements of this showing will vary

depending on the circumstances, the plaintiff’s burden at this stage of the case is ‘not onerous’.”

Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 634 (Tex. 2012) (quoting Texas

Dept. of Community Affairs v. Burdine, 450 U.S. 248, 253 (1981)).

         If the plaintiff presents a prima facie case, the burden of production shifts to the defendant

to proffer a legitimate, non-discriminatory reason for the termination. McMichael v. Transocean

Offshore Deepwater Drilling, Inc., 934 F.3d 447, 456 (5th Cir. 2019). “If the employer articulates

such a reason, the plaintiff must rebut the employer’s purported explanation by showing that the

reason given is merely pretextual.” Id. “The plaintiff retains the ultimate burden of persuading the

fact finder that impermissible discrimination motivated the adverse employment decision.” Id. at

457 (quoting Bienkowski v. American Airlines, Inc., 851 F.2d 1503, 1505 (5th Cir. 1988).

         A plaintiff can reveal a reason to be pretextual “by showing that: (1) a discriminatory

reason more likely motivated the employer; (2) the employer’s reason is unworthy of credence; or

(3) he is clearly better qualified than the person selected for the position.” Id. (internal citations

and quotation marks omitted). One specific way to show pretext and discriminatory motive is “by

pointing to age-related comments made by a person in charge of firing,” or by a person “in a

position to influence the decision.” Id. “A plaintiff can use these comments in both direct and

indirect evidence cases.” Id. To serve as direct evidence of age discrimination, the comment must

be “(1) age related, (2) proximate in time to the employment decision, (3) made by an individual

with authority over the employment decision at issue, and (4) related to the employment decision

at issue.” Id. (quoting Moss v. BMC Software, Inc., 610 F.3d 917, 929 (5th Cir. 2010)). To serve

as indirect evidence of discrimination, the plaintiff must only “show that the comments involve


9 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 10 of 27



(1) discriminatory animus (2) on the part of a person that is either primarily responsible for the

challenged employment action or by a person with influence or leverage over the relevant

decisionmaker.” Id. at 457–58 (quoting Squyres v. Heico Cos., LLC, 782 F.3d 224, 236 (5th Cir.

2015)). To survive summary judgment once a defendant has proffered a non-discriminatory reason

for termination, a plaintiff “must offer enough evidence to raise a genuine question of fact

regarding [defendant’s] reasons for firing him.” Id. at 456.

          Chapter 21 of the Texas Labor code is “effectively identical to Title VII, its federal

equivalent, except that Title VII does not protect against age[.]” Mission Consol. Independent

School Dist. v. Garcia, 372 S.W.3d 629, 633 (Tex. 2012). The Texas Supreme Court has thus

“consistently held that those analogous federal statutes and the cases interpreting them guide our

reading of [Chapter 21 of the Texas Labor Code].” Id. at 634. The ADEA and the Texas Labor

Code diverge in one significant way however. Under the ADEA, a plaintiff must show that age

was the “but for” cause of the challenged adverse employment action, whereas under the Texas

Labor Code, a plaintiff must show only that age was a “motivating factor” in the defendant’s

decision. Reed v. Neopost USA, Inc., 701 F.3d 434, 440 (5th Cir. 2012).

   ii.       Analysis

          Defendants argue that “Barr cannot state a prima facie case because he was not replaced

by someone younger or otherwise discharged because of his age. Even if he could, Stripes would

be entitled to summary judgment because Barr was terminated for a legitimate, nondiscriminatory

reason, and not as a pretext for age discrimination.” (Doc. No. 49, at 17).

          The Court first considers Defendants’ argument that Barr cannot make out a prima facie

case of age-based discrimination. Defendants appear to concede that Barr can establish that he was

(1) terminated, (2) qualified, and (3) within the protected age group when terminated. Defendants


10 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 11 of 27



focus solely on the fourth element of a prima facie case: (4) whether Plaintiff was replaced by

someone younger or outside the protected class, or otherwise terminated because of his age.

Defendants argue that Barr cannot establish this element because “Barr was not replaced at all

since his job duties were merely absorbed by his coworkers.” Id.

          There is, however, a genuine issue of material fact regarding whether Barr was replaced by

a younger person. In support of the claim that Barr’s duties were merely absorbed, Defendants cite

to Ferm’s deposition. But in the deposition pages cited, Ferm actually attests that Barr was replaced

by a young man who was “getting ready to go to college.” (Doc. No. 49-12, at 22). Defendants’

claim that Barr’s job duties were merely absorbed may be a reference to Ferm’s testimony that this

young man started work as a stocker at Stripes at least a few weeks before Barr’s firing. Id. Barr

testifies in his deposition, however, that Foster had told Barr he wanted the young man to learn

parts of Barr’s job, and that the young man himself told Barr “I want to find out what your job is.”

(Doc. No. 49-11, at 59). Later in her deposition, Ferm changes course and states that the young

man was not hired to replace Barr, but she acknowledges immediately thereafter that it was Foster,

and not she, who was in charge of hiring. (Doc. No. 49-12, at 22, 31. Foster, in his deposition,

expresses a general lack of memory surrounding whether Barr was replaced and, if so, by whom:

“so many people came in and out. I really don’t remember.” (Doc. No. 57-3, at 36).

          Moreover, Defendants have offered inconsistent answers about who replaced Barr, and

when. In their first set of interrogatory answers, Defendants claim that “Plaintiff was replaced by

Cidronio Valdez who was offered and accepted a job with Defendant on February 17, 2016 [two

weeks before Barr was fired] . . . Mr. Valdez is currently 24 years old.” (Doc. No. 56-7, at 4).

Defendants then backtrack in their second set of interrogatory answers. There, Defendants claim

that Mr. Valdez actually started work as a “sales associate” in February 17, 2016 and did not


11 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 12 of 27



become a stocker until almost a year later. (Doc. No. 56-8 at 3). Accordingly, Defendants claim

Barr’s position remained unfilled for over ten months until two men—ages 51 and 49—began

work as stockers in December 2016 and January 2017. Id. This claim is at least closer to, yet not

fully consistent with, the position Defendants took in their EEOC position statement, in which they

state that “after Barr was terminated, additional Stockers were not hired until December 2016. The

first, hired on December 1, 2016, was 46 years old and is still employed in the store. The second,

hired on December 9, 2016, was 48 years old.” (Doc. No. 56-6 at 5).

          Because Barr has presented evidence that he was replaced by a young man in his twenties,

and because at least one of Defendants’ own statements confirms that position, Barr has presented

sufficient evidence such that a reasonable jury could find that he was replaced by someone

younger. Moreover, Barr need not show he was replaced by a younger employee, if he can show

that he was “otherwise discharged because of his age.” Berquist v. Washington Mut. Bank, 500

F.3d 344, 351 (5th Cir. 2007). As discussed further below, Barr has testified to discriminatory

comments which, considered in connection with other circumstantial evidence, provide grounds

upon which a reasonable jury could find that Barr has established a prima facie case of age

discrimination. Defendants are thus not entitled to summary judgment based on their argument

that Barr cannot establish a prima facie case of discrimination.

          Defendants next argue that they are entitled to summary judgment because Barr cannot

establish that their stated reason for firing him is pretextual. Defendants claim that Barr was

terminated because of performance deficiencies, as documented in the four performance notices

that Ferm and Foster issued to Barr between August 18, 2015 and March 3, 2016. This argument

fails if there is a genuine issue of material fact as to whether Defendants’ reason was pretextual.

“A plaintiff may show pretext either through evidence of disparate treatment or by showing that


12 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 13 of 27



the employer’s proffered explanation is false or unworthy of credence.” Jackson v. Cal-W.

Packaging Corp., 602 F.3d 374, 378–79 (5th Cir. 2010). Barr has provided both types of evidence.

He has attested to discriminatory comments and other circumstantial evidence of disparate

treatment, and provided reasons to question the validity of the performance notices issued.

          Consider first the alleged discriminatory comments. Barr testifies to concrete statements

that Ferm made to him. According to Barr, Ferm repeatedly called him “old man” and “too old.”

(Doc. No. 49-11 at 183). Barr says these insults “became more chronic daily after I went to the

Texas Workforce Commission.” Id. at 180. Barr also asserts that Ferm repeatedly told him that she

wanted him to retire so she could hire a nineteen-year-old at the minimum wage. Id. at 30, 32. She

would allegedly say “I need for you to quit or retire” and “I want to replace you with a 19-year-

old.” Id. According to Barr, Ferm also told him that reducing his hours and writing up complaints

against him was part of a strategy to make him quit: “[She] told me that since I didn’t quit after

they gave me 30 hours, she’s going to start writing up reports singling me out in another way[.]”

Id. at 58. These remarks are not, as Defendants suggest, mere “stray remarks.” See EEOC v. Texas

Instruments Inc., 100 F.3d 1173 (“This court has repeatedly held that ‘stray remarks’ do not

demonstrate age discrimination”).

          Indeed, at least some of these comments arguably rise to the level of providing direct

evidence of discriminatory intent. To provide direct evidence of age discrimination, a comment

must be: “1) age related, 2) proximate in time to the employment decision, 3) made by an

individual with authority over the employment decision at issue, and 4) related to the employment

decision at issue.” McMichael, 934 F.3d at 457. Requirements (1) and (4) are met, considering the

alleged comments collectively, and (2) appears to also be met since Barr attests that the “old man”

and “too old” comments were “daily” during the seven months leading up to his termination.


13 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 14 of 27



Defendants argue, however, that “these alleged comments cannot prove pretext as a matter of law

because Ferm was not responsible for Barr’s termination.” (Doc. 49 at 20). But to satisfy

requirement (3), a plaintiff need not establish that the person who made the comments is the same

person who did the firing. “While the plaintiff must connect age-related comments to a person

with power over the firing decision, the plaintiff can satisfy this requirement by showing that the

speaker “is in a position to influence the decision.” Id. at 457 (citing Palasota v. Haggar Clothing

Co., 342 F.3d 569, 578 (5th Cir. 2003)). Here, Barr’s termination notice contains the signatures of

both Ferm and Foster. (Doc. 49-10). The district manager, Gilbert Morales, states in his deposition

that he takes this to mean that both Ferm and Foster fired Barr. (Doc. No. 57-4, at 66). However,

even assuming that Foster had the sole authority to fire Barr, as Foster claims, Barr is entitled to

argue that Ferm influenced that decision. The termination notice says Barr is being fired because

of the four performance notices he had received, half of which were issued by Ferm, and even

Defendants acknowledge Ferm “serv[ed] as a witness at the termination meeting.” (Doc. No. 49

at 21). It is also undisputed that Foster and Ferm “were good friends while they worked together,”

that they would regularly call each other “outside the work environment,” and that their

relationship “extends beyond the workplace.” (Doc. No. 57-3, at 31-32). This evidence creates a

genuine issue of material fact concerning Ferm’s influence over the firing decision.

          Moreover, even if Ferm’s alleged comments do not rise to the level of direct evidence of

discriminatory intent, there remains a genuine issue of material fact regarding whether those

comments provide indirect evidence of discrimination. To serve as circumstantial evidence of

intent, a comment must demonstrate “(1) discriminatory animus (2) on the part of a person that is

either primarily responsible for the challenged employment action or by a person with influence

or leverage over the relevant decisionmaker.” McMichael, 934 F.3d at 457–58. Ferm’s alleged


14 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 15 of 27



comments could be treated by a reasonable fact finder as showing discriminatory animus and, for

the reasons just discussed, there is a genuine issue of material fact regarding whether Ferm had

influence over Foster’s termination decision.

          Further, Ferm’s comments are not the only circumstantial evidence of discriminatory intent

that Barr has adduced. He also testifies in his deposition that he received disparate treatment when

he was the only one to have his hours reduced: “Ferm originally said, you know, [she was] cutting

everybody’s hours, but you could go look at the schedule and see that nobody [but me] had their

hours cut. The schedule is posted on the general manager’s doors for all to see.” (Doc. No. 49-11

at 30). Barr also provides evidence that he received no performance notices—and in fact had been

awarded a “Stripes Star” (an accolade for hardworking employees) for four years running—until

2015 when Ferm was transferred to the store as the assistant manager. (Doc. No. 56-2).

          Barr also directly challenges, as “false or unworthy of credence,” Jackson, 602 F.3d at

378–79, Defendants’ claim that he was fired, not because of his age, but because of deficient

performance. Barr does this by challenging the validity of each of the four performance notices

that he received during the last seven months of his employment.

          Barr received his first performance notice from Ferm on August 18, 2015. The notice

documents an oral discussion regarding the fact that thirteen gas pumps were without paper towels

even though it is Barr’s job “to ensure all pumps are ready for all our guests and their needs.” (Doc.

No. 49-7). Barr signed the notice, but above his signature added the phrase “Tuesday and Friday

are shipment day for McLane.” Id. According to Barr, Ferm had previously told Barr that “she

didn’t want [Barr] to order them anymore, and she’d be accountable. . . if she runs out of cups or

towels, she’s supposed to call surrounding stores to see if someone has extras, and that was her

duty.” (Doc. No. 49-11 at 41). Barr thus claims that he was unable to put out paper towels on


15 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 16 of 27



August 18 because the store was out of paper towels since Ferm had not ordered them. Id. He

claims that his note about McLane, Stripes’ supplier, was his way of trying to say: “I cannot put

[the towels] out if [Ferm] doesn’t get the shipment in.” Id. According to Barr, Ferm’s response to

his explanation was “I’m just going to blame you for these things.” Id.

          Barr received his second performance notice on January 28, 2016, also from Ferm. This

incident occurred while Barr was standing in line at Laredo Taco, an internal restaurant in Stripes,

during his break time, near the wall where customers retrieved cups for the soda fountain. The

notice states: “Samuel was standing in line at Laredo taco, while the wall was completely out of

44 oz cups . . . Samuel is to insure [sic] our customers have the items they need to make a purchase

before he goes on break[.]” (Doc. No. 49-8). Barr again signed the notice but this time wrote above

his name: “Did not notice 44 oz cup being out.” Id. In his deposition, Barr explains that normally

he worked outside half of the time, but that even then he would come inside once an hour to check

on supplies, that when he is outside others are responsible for checking the cups, that even when

he is inside he is not the only one responsible for stocking cups, that normally the manager of

Laredo Taco and a girl that works under her are the ones who refill the cups, and that last time he

came inside on the day in question he saw that the 44 oz cups were still stocked—“I worked

outside, but I did walk by, and they weren’t missing”—implying that the 44 oz cups ran out either

while Barr was outside or after he went on break. (Doc. No. 49-11, at 43–46).

          Barr received his third performance notice on February 2, 2016 from Foster. The note

reads: “On 2/2/16 Samuel started his shift at 4:30am. Samuel is to ensure all of the drink coolers

on the front window are stocked and full for the day. At 6am when [I] came in, the 20 oz cokes

had not been stocked, ‘empty.’ [I] stocked the cokes to ensure we were guest ready.” (Doc. No.

49-9). Barr refused to sign the notice. According to Barr, it was not his duty to stock the cooler in


16 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 17 of 27



question that day, but rather the duty of the “third shift,” and that he should therefore not have

been held accountable for the cooler being unstocked. (Doc. No. 49-11, at 49).

          Barr received his fourth performance notice, which also served as his termination notice,

on March 3, 2016. (Doc. No. 49-10). The notice states “On Monday 2/29/16 I asked Samuel to

organize the tote storage outside . . . so they could be picked up. . . . On Thursday 3/3/16 Samuel

still had not completed this task. Samuel had 3 days to complete this and failed to complete it.” Id.

A “tote” is a crate used by a vendor to supply the store. The notice is signed by both Foster and

Ferm, but Barr refused to sign.

          In his deposition, Barr explains his understanding of the incident underlying his fourth

performance notice. According to Barr, he had completed half the task of organizing the totes by

8:15 a.m. on March 3, 2016, when Foster came out and stopped him and sent him to do another

job. (Doc No. 49-11, at 55). Foster apparently explained to Barr that there were two new

employees—one of whom is the young man that later arguably replaced Barr—to whom he would

assign the totes job instead. Id. He explained that “this is one of the things that he decided that he

wants him to learn.” Id. It appears that the totes-organizing job was still not done by 11:15 a.m.,

however, because Barr returned to the task: “And then at 11:15, I start the job, you know, and I’m

going to get it finished, no problem, but [Foster] stops me.” Id. Foster allegedly told Barr at that

point: “Oh, I want them [the two young hires] to do the job. And there’s a big mess over at the

other end by the trucks . . . Go over there.” Id. Barr then left to take care of that other task. Thus,

according to Barr, the only reason the totes were not organized is because Foster twice stopped

Barr from completing that task and twice told him other employees would be handling it. Barr

claims that he had a video documenting the 8:15 a.m. and 11:15 a.m. interactions and that the

“Texas Workforce Commission saw the video, too, and confirmed I was telling the truth, that Tim


17 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 18 of 27



Foster just lied.” Id. Barr has not, however, produced the video of the incident as part of his

summary judgment evidence, or even suggested that he still possesses the video.

          Accordingly, for each of the four performance notices he received, Barr has an explanation

of the underlying incident that, if found credible, casts doubt on the validity of the notice. In

particular, Barr’s account of the fourth incident, which triggered his firing, could prompt a

reasonable jury to find that the performance notice was pretextual. Moreover, Barr’s account of

the incidents underlying his four performance notices, when combined with his testimony about

Ferm’s discriminatory comments, and the additional circumstantial evidence he provides, raises a

genuine issue of material fact regarding discriminatory intent. Taking this evidence in the light

most favorable to Barr, the Court concludes a reasonable jury could find that Defendants acted

with discriminatory intent and that their purported legitimate reason for firing Barr was pretextual.

   C. Hostile Work Environment

          Barr argues that Ferm’s daily name-calling created a hostile work environment, in which

Crystal and Foster also participated, and that Stripes is strictly liable because the harassing actions

of its supervisors resulted in Barr’s discharge, a tangible employment action. (Doc. No. 56, at 24).

          i.     Legal Standard

          To establish a hostile work environment claim based on age discrimination under the

ADEA, a plaintiff must establish that “(1) he was over the age of 40; (2) the employee was

subjected to harassment, either through words or actions, based on age; (3) the nature of the

harassment was such that it created an objectively intimidating, hostile, or offensive work

environment; and (4) there exists some basis for liability on the part of the employer.” Dediol v.

Best Chevrolet, Inc., 655 F.3d 435, 441 (5th Cir. 2011).

          Barr satisfies element (1), and Defendants do not question Barr’s showing under element


18 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 19 of 27



(2). Defendants instead argue that Barr cannot establish elements (3) and (4): “Stripes is entitled

to summary judgment on Barr’s hostile work environment claim because his allegations, even if

true, do not establish the type of objectively abusive work environment necessary to support such

a claim, and even if they were, there is no basis to establish Stripes’ liability for the alleged actions

of Barr’s coworkers.” (Doc. No. 49, at 21).

          A workplace environment is hostile for purposes of element (3), when it is “permeated with

discriminatory intimidation, ridicule, and insult, that is sufficiently pervasive to alter the conditions

of the victim’s employment.” Dediol, 655 F.3d at 441 (quoting Alaniz v. Zamora–Quezada, 591

F.3d 761, 771 (5th Cir.2009)). “Moreover, the complained-of conduct must be both objectively

and subjectively offensive.” Id. To determine whether the conduct is objectively offensive, the

Court must consider “(1) the frequency of the discriminatory conduct; (2) its severity; (3) whether

it is physically threatening or humiliating, or merely an offensive utterance; and (4) whether it

interferes with an employee’s work performance.” Id. (quoting EEOC v. WC&M Enters., 496 F.3d

393, 399 (5th Cir.2007)).

          As for element (4), the showing required to establish employer liability depends on whether

the alleged harasser is a coworker or a supervisor. On the one hand, if the harasser is a coworker,

“the employer is liable only if it was negligent in controlling working conditions.” Vance v. Ball

State Univ., 570 U.S. 421, 424 (2013). To establish negligence, a plaintiff must show that the

employer “knew or should have known about the conduct and failed to stop it.” Burlington Indus.,

Inc. v. Ellerth, 524 U.S. 742, 759 (1998). If, on the other hand, the harasser is a supervisor,

“different rules apply.” Vance, 570 U.S. at 424. “If the supervisor’s harassment culminates in a

tangible employment action, the employer is strictly liable.” Id. “But if no tangible employment

action is taken, the employer may escape liability by establishing, as an affirmative defense, that


19 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 20 of 27



(1) the employer exercised reasonable care to prevent and correct any harassing behavior and (2)

that the plaintiff unreasonably failed to take advantage of the preventive or corrective opportunities

that the employer provided.” Id. This affirmative defense is called the Ellerth/Faragher defense,

because of the two Supreme Court cases in which it was first articulated. A harasser qualifies as a

supervisor “if he or she is empowered by the employer to take tangible employment actions against

the victim.” Id. A tangible employment action is a “significant change in employment status, such

as hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Id. at 431.

          ii.    Analysis

          The first issue before the Court is whether Barr has raised a genuine issue of material fact

regarding whether Ferm’s conduct was objectively and subjectively offensive. It is clear that it was

subjectively offensive. As discussed further below, Barr allegedly went so far as to tell human

resources, Foster, and Morales about the name-calling because he found it distressing. The trickier

issue is whether Barr has raised a genuine issue of material fact as to objective offensiveness.

          Dediol, the Fifth Circuit’s seminal case on age-based work harassment, is instructive. In

Dediol, the Fifth Circuit reversed the district court’s grant of summary judgment on an ADEA

hostile work environment claim where plaintiff’s supervisor exclusively addressed him by “names

like ‘old mother * * * * *,’ ‘old man,’ and ‘pops’” and evidence showed that this occurred “a half-

dozen times daily” during plaintiff’s three-month employment. 655 F.3d at 438. The Fifth Circuit

held that the “strident age-related comments about Dediol used by [his supervisor] on almost a

daily basis within the work setting, are sufficient to create a genuine issue of material fact

concerning Dediol’s ADEA-based claim for hostile work environment discrimination.” Id. at 442-

43. The comments here are very similar. Barr testified in his deposition that Ferm called him “old


20 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 21 of 27



man,” “too old,” “too slow,” “stupid,” and “incompetent” on a daily basis. (Doc. No. 49-11, at 61-

62). It also seems that, at least according to Barr, Ferm largely, if not exclusively, referred to him

in this way. At one point, Barr replied to being continually referred to as “old man” by saying:

“You know, I got a name tag says ‘Sam’ on it. You don’t need to call me these names.” (Doc. No.

49-11, at 180). Indeed, Barr attests that, because of Ferm, new hires at Stripes started referring to

him as “old man” as well. Id. When Ferm went on medical leave for a month in October, the

assistant manager who replaced her, Crystal, allegedly continued the name-calling. Id. at 63.

According to Barr, Ferm repeatedly said “I need for you to quit or retire” and “I want to replace

you with a 19-year-old.” Id. at 32–33. Barr also testifies that Crystal told him more than once:

“They’re going to fire you. I don’t need to help you on anything.” (Doc. No. 57-1, at 39–40). As

in Dediol, these alleged comments create a genuine issue of material fact regarding whether Barr

was subjected to an objectively hostile work environment.

          However, even if Ferm and Crystal’s comments created an objectively hostile work

environment, Barr must also establish that Stripes can be held liable for that conduct. Defendants

argue that Barr cannot establish employer liability because “the evidence shows that Stripes took

prompt, remedial action upon learning of the alleged harassment” and because “Barr unreasonably

failed to take advantage of the preventive and corrective opportunities provided by Stripes when

he failed to escalate his complaints[.]” (Doc. 49 at 25).

          As a preliminary matter, the Court notes that Barr and Defendants analyze the employer

liability issue using different frameworks. Defendants assume that Ferm is a non-supervisor, such

that employer liability turns on whether Stripes was negligent in failing to stop her harassment.

Barr, in contrast, argues that Ferm was a supervisor and, moreover, that her conduct resulted in a

direct employment action, such that Stripes is strictly liable for her conduct. Barr has likely raised


21 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 22 of 27



a genuine issue of material fact regarding whether Ferm is a supervisor. Barr has presented some

evidence that Ferm had the power to set his schedule, and used that power to reduce his work hours

to the point where he became ineligible for certain benefits. Such a reduction arguably qualifies as

a “tangible employment action.” Ferm also had the power to discipline Barr, and courts have held

that an individual has supervisory power when they have authority to create a “paper trail” of

disciplinary actions and negative evaluations that eventually leads to the employee’s termination,

even if they do not have the power to terminate them personally. See Nolen v. S. Bend Pub. Transp.

Corp., 99 F. Supp. 2d 953, 962 (N.D. Ind. 2000). Nonetheless, the Court focuses here on the

negligence issue, since “an employer will always be liable when its negligence leads to the creation

or continuation of a hostile work environment.” Vance, 570 U.S. at 447. If Barr has shown a

genuine issue of material fact regarding negligence, then his work place harassment claim survives

summary judgment.

          An employer negligently fails to prevent harassment when the employer “knew of should

have known of the harassment and failed to take prompt remedial action.” Hockman v. Westward

Commc’ns, LLC, 407 F.3d 317, 325 (5th Cir. 2004). What constitutes prompt remedial action is a

fact-specific inquiry and “not every response by an employer will be sufficient” to absolve the

employer of liability. Id. An employer “may be liable despite having taken remedial steps if the

plaintiff can establish that the employer’s response was not reasonably calculated to halt the

harassment.” Id. (quoting Skidmore v. Precision Printing and Packaging, Inc.,188 F.3d 606, 615–

16 (5th Cir.1999)). Furthermore, “in determining whether the employer’s actions were remedial,

[the Fifth Circuit has] considered whether the offending behavior in fact ceased.” Williams-

Boldware v. Denton Cty., Tex., 741 F.3d 635, 641 (5th Cir. 2014) (quoting Skidmore, 188 F.3d at

616). “The plaintiff bears the burden of showing that his employer failed to take effective action.”


22 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 23 of 27



Skidmore, 188 F.3d at 616.

          Barr claims to have made at least three complaints about Ferm’s name-calling. The first

was to TWC in July 2015, in conjunction with Barr’s complaint about the reduction in his work

hours. After his TWC complaint, Ferm’s name-calling allegedly intensified. Barr then claims to

have gone to Stripes’ human resources department in August 2015 to complain about Ferm’s

conduct. (Doc. No. 49-11, at 60). Human resources allegedly said “we’re not going to take

anything in writing. There’s no form for this . . . Talk to the general manager,” meaning Foster.

(Doc. No. 57-1, at 183). Barr claims that after he talked to Foster about the name-calling, Foster

told Ferm to stop calling Barr “too old,” and to call him “too slow” instead. (Doc. No. 49-11, at

61). According to Barr, Ferm then stopped calling him “too old,” for a week. Id. at 63. After that

she called him both “too old” and “too slow.” Id. Barr says he tried to complain a third time in

February 2016 after both Foster and Morales simultaneously witnessed Ferm yelling names at him.

Id. at 62. He claims to have “talked to both [Foster and Morales] together.” Id. During that

conversation, they said “they’re going to do something.” Id. The following week, Barr was fired.

          Defendants focus their argument on Foster’s actions after human resources sent Barr to

talk to Foster. Defendants argue that Foster’s comment to Ferm to call Barr “too slow” instead of

“too old” qualifies as “prompt remedial action.” (Doc. No. 49, at 25). According to Barr, however,

the conversation only led Ferm to stop calling him “too old” for a week, and that after that she

started calling him “too old” and “too slow,” causing Barr to feel even more insulted than before.

Id. at 60. These allegations create a genuine issue of material fact surrounding whether Foster’s

action were “reasonably calculated to halt the harassment.” Hockman, 407 F.3d at 325. Moreover,

Defendants’ argument that Stripes cannot be held liable because Barr “unreasonably failed to

escalate his complaints” falls flat. Barr’s testimony that he was told by human resources that


23 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 24 of 27



written complaints are not excepted, and that he should just talk to his general manager, establishes

a genuine issue of material fact regarding whether it was unreasonable for Barr to refrain from

escalating his complaints further. (Doc. No. 49-11, at 60).

          Defendants further argue for summary judgment based on their affirmative

Ellerth/Faragher defense. As explained above, that affirmative defense comprises two necessary

elements: (a) that the employer exercised reasonable care to prevent and correct promptly any

harassing behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of

any preventive or corrective opportunities provided by the employer or to avoid harm otherwise.

See Ellerth, 524 U.S. at 765. The Court notes that this affirmative defense applies only in cases

where the alleged harasser is a supervisor, but no tangible employment action is taken. Id. Even

so, Defendants have not established that they are entitled to summary judgment on this defense.

As an affirmative defense, Defendants bear “the burden to prove both elements by a preponderance

of the evidence.” EEOC v. Boh Brothers Construction Co., 731 F.3d 444, 462 (5th Cir. 2013). In

assessing the first element, Courts often look to “an employer’s policies and programs in

determining whether it took reasonable measures to prevent discriminatory behavior.” Id. at 463.

However, “[n]ot every policy eliminates liability” because “generic policies that offer no specific

complaint procedure may be insufficient[.]” Id. For example, in Boh Brothers Construction, the

Fifth Circuit held that the employer’s broad nondiscrimination policy, which offered no specific

guidance regarding sexual harassment or specific instructions on how to assert or investigate

complaints, was insufficient. Id. at 463–464. Here, Defendants cite to their company policy, which

they attach to their motion, but they do not explain the policy, defend its adequacy, or discuss how

it is implemented in practice. Moreover, for the reasons discussed above, there is a genuine dispute

of material fact regarding whether Barr “unreasonably failed to take advantage” of the policy.


24 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 25 of 27



   D. Retaliation

          Barr claims that his firing a week after making yet another complaint to Foster and Morales

about Ferm’s chronic name-calling amounts to retaliation for a protected activity under the ADEA.

   i.        Legal Standard

          The ADEA makes it unlawful “for an employer to discriminate against any of his

employees . . . because such individual . . . has opposed any practice made unlawful by this section,

or because such individual . . . has made a charge, testified, assisted, or participated in any manner

in an investigation, proceeding, or litigation under this chapter.” 29 U.S.C. § 623(d). To establish

a prima facie retaliation claim under the ADEA, a plaintiff “must show (1) that he engaged in a

protected activity, (2) that there was an adverse employment action, and (3) that a causal link

existed between the protected activity and the adverse employment action.” Wooten v. McDonald

Transit Assocs., Inc., 788 F.3d 490, 496–97 (5th Cir. 2015) (quoting Holtzclaw v. DSC Commc’ns

Corp., 255 F.3d 254, 259 (5th Cir.2001)). In their motion for summary judgment, Defendants

challenge only Barr’s ability to establish element (3).

          To establish the causation element of a retaliation claim, the employee first needs to

“demonstrate that the employer knew about the employee’s protected activity.” Manning v.

Chevron Chem. Co., LLC, 332 F.3d 874, 883 (5th Cir. 2003). Thereafter, “to withstand summary

judgment, [plaintiff] must offer evidence from which the jury may infer that retaliation, in whole

or in part, motivated the adverse employment action.” Roberson v. Alltel Info. Servs., 373 F.3d

647, 655 (5th Cir. 2004). “Close timing between an employee’s protected activity and an adverse

action against him may provide the ‘causal connection’ required to make out a prima facie case of

retaliation.” Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th Cir. 1997) (quoting

Armstrong v. City of Dallas, 997 F.2d 62, 67 (5th Cir.1993)). “However, once the employer offers


25 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 26 of 27



a legitimate, nondiscriminatory reason that explains both the adverse action and the timing, the

plaintiff must offer some evidence from which the jury may infer that retaliation was the real

motive.” Id.

   ii.       Analysis

          Defendants argue that Barr cannot show a causal link between any of his complaints and

his termination. Defendants argue that Barr’s July 2015 TWC complaint cannot undergird a

retaliation claim, because Barr has presented no evidence that Foster knew about that complaint.

Further, Defendants argue that Barr’s August 2015 complaint cannot perform that function either

because it is too remote in time from Barr’s termination. And, finally, Defendants argue that Barr’s

February 2016 complaint cannot sustain a retaliation claim either because “by then he had already

received three disciplinary actions, and was on his final warning within the company’s progressive

discipline system.” (Doc. No. 49, at 28-29).

          The Court need not reach Defendants’ arguments concerning the July and August 2015

complaints, because Barr’s February 2016 complaint suffices to create a genuine issue of material

fact regarding the issue of causation. Barr brought that complaint to Foster and Morales just a week

before Foster terminated Barr. That timing itself raises a genuine issue of material fact as to the

causal link between the two. See, e.g., Glorioso v. Mississippi Dept. of Corrections, 1999 WL

706173, at *4 (5th Cir. 2018) (holding that a supervisor’s recommendation of termination within

a week after the plaintiff raised her grievance presented a genuine issue of material fact regarding

causation). Defendants argue that, despite this timing, there is no genuine issue of material fact

regarding causation because Defendants had a legitimate, non-retaliatory reason for terminating

Barr, namely deficient performance. As discussed above, however, Barr’s alternative accounts of

the incidents underlying his four performance notices create a genuine issue of material fact as to


26 / 27
    Case 4:18-cv-00296 Document 69 Filed on 05/21/20 in TXSD Page 27 of 27



pretext. This is particularly true because Barr’s most detailed and concerning account relates to the

incident that precipitated his firing a week after he complained to Foster and Morales.

   IV.       Conclusion

          For the above reasons, the Court concludes that Defendants’ Motion for Summary

Judgment (Doc. No. 49) must be DENIED. Defendants’ motion to strike portions of Barr’s

declaration (Doc. No. 63) is also DENIED, though the Court notes it did not rely on Barr’s

declaration in reaching its conclusion.

          IT IS SO ORDERED.

          SIGNED at Houston, Texas, on this the 21st day of May, 2020.




                                      HON. KEITH P. ELLISON
                                      UNITED STATES DISTRICT JUDGE




27 / 27
